Citation Nr: 0407639	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, or a 
special home adaptation grant.

3.  Entitlement to an earlier effective date prior to March 
29, 2001, for the establishment of a total evaluation based 
on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1975 to May 1993 with over three years 
prior active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in June 1997.    

Although the issue of an effective date for TDIU was 
originally described with reference to a May 12, 2001, 
effective date, by rating decision in November 2001 the RO 
assigned a March 29, 2001, effective date for a 100 percent 
schedular rating for one of the veteran's service-connected 
disabilities.  This rating action effectively rendered moot 
the question of an effective date for TDIU from any period 
from March 29, 2001, on.  Therefore, the only remaining 
question as to this issue is whether a grant of TDIU was 
warranted prior to May 29, 2001.  

This issue entitlement to an earlier effective date prior to 
May 12, 2001 for TDIU is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part. 


FINDINGS OF FACT

1.  The veteran's current level of service-connected 
disabilities are:  100 percent service-connected for 
emphysema, 40 percent service-connected for lumbosacral 
strain with degenerative changes, 30 percent service-
connected for splenectomy, 20 percent service-connected for 
right knee injury, 10 percent service-connected for 
hypertension, and a noncompensable rating for service-
connected residuals of a fracture right fifth toe, bilateral 
inguinal hernia repair, tinea versicolor, statis dermatitis, 
bilateral hearing loss, and residuals of ganglion cyst of the 
left wrist;  his combined service-connected disability rating 
is 100 percent.  

2.  As a result of service-connected disabilities, the 
veteran has effectively lost the use of his lower extremities 
so as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.

3.  As a result of service-connected disabilities, the 
veteran has effectively lost the use of his feet.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809 (2003).

2.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
necessary adaptive equipment have been met.  38 U.S.C.A.   §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In the present appeal, the veteran is seeking entitlement to 
a certificate of eligibility for financial assistance in the 
purchase of automobile and adaptive equipment, or for 
adaptive equipment only and entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, or a special home adaptation grant.  The record 
shows that he is 100 percent service-connected for emphysema, 
40 percent service-connected for lumbosacral strain with 
degenerative changes, 30 percent service-connected for 
splenectomy, 20 percent service-connected for right knee 
injury, 10 percent service-connected for hypertension, and 
has a noncompensable rating for service-connected residuals 
of a fracture right fifth toe, bilateral inguinal hernia 
repair, tinea versicolor, statis dermatitis, bilateral 
hearing loss, and residuals of ganglion cyst of the left 
wrist.  His combined service-connected disability rating is 
100 percent.  The Board believes it clear from the record 
that his total service-connected disability picture is 
permanent in nature.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to:  (1) the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a).

As noted above, the veteran is service-connected for 
lumbosacral strain with degenerative changes.  Upon review, 
VA examination report in March 2000 notes that the veteran 
originally hurt his back in 1973 due to a concussion from an 
exploding rocket.  He was diagnosed with compression 
fractures of L-3 and L-4.  The veteran indicated that he hurt 
his back again in August 1994 while trying to rehabilitate 
his right knee.  Since that time, the veteran stated that his 
lower back has progressively gotten worse.  He complains that 
his legs don't move well, there is pain in his legs when 
attempting to walk.  The veteran usually rides a scooter or 
uses a wheelchair outside the home.  He uses a walker around 
the house, but stated that he tries to avoid the use of the 
walker.  The veteran stated that he is in pain day and night 
and takes prescribed medications to alleviate the pain.  He 
cannot exercise due to pain.    

Examination of the back revealed straight leg raising 
bilaterally at approximately 80 degrees.  He has pain 
immediately with any of the range of motion testing in the 
form of a pulling sensation with radiation of discomfort down 
into his buttocks.  Range of motion was extension backwards 
to 11 degrees, forward flexion to 35 degrees, rotation to 26 
degrees, and lateral flexion to 26 degrees.  Any slight 
movement causes pulling, discomfort, and pain.  He is tender 
over the paraspinous muscles bilaterally, left greater than 
the right.  The diagnosis was compression fracture of L-3 and 
L-4,  degenerative disc disease of the lumbar spine, and 
degenerative arthritis of the lumbar spine per examination.  

VA medical progress report in October 2000 indicated that the 
veteran continued to complain of having an unsteady gait on 
and off, even when using his walker.  He was still having 
constant burning in his feet.  He stated that he only able to 
sit at the computer for one to two hours and then has to go 
lie down for an hour or two before he can get back up.  
Examination revealed that when the examiner asked the veteran 
to stand from his wheelchair, he was able to do this slowly 
and with obvious discomfort.  After examination, the veteran 
was standing at the sink talking to the examiner, when she 
noticed that he almost lost his balance.  It appeared that 
his right leg started to slip away.  According to the 
examiner, the veteran was unaware that she was looking at him 
when this occurred.  The diagnosis was chronic low back pain 
with neuropathy of the legs, cause unknown.  

Treatment records following the October 2000 examination 
continue to demonstrate that the veteran uses his wheelchair 
or scooter outside the home, and tries to ambulate with a 
walker inside the home.  Additionally, an October 2001 
medical record indicates that the veteran was prescribed a 
metal ankle fixation orthotic (AFO) in order to increase his 
stability and decrease the risk of fall.  A March 2002 VA 
medical record noted that the veteran began having problems 
of foot drop.  He also continued to complain of weakness in 
his legs that had contributed to his problems with walking.  
Following examination of the veteran, the examiner indicated 
that the veteran had minimal left foot drop and normal to 
minimal right foot drop.  

It is clear from the medical evidence summarized above that 
the veteran has been prescribed assisted devices, including a 
wheelchair or scooter, walker, and a metal AFO to aid in his 
ability to move.  His overall medical picture demonstrates 
the effective loss of use of both lower extremities, which 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  However, there is conflicting 
evidence as to why the veteran has lost the use of both lower 
extremities, which preclude locomotion without the aid of 
these devices.  

The Board notes that a December 2001 neurological examination 
report attributes the veteran's symptoms of lower extremity 
weakness to fibromyalgia and chronic myofascial pain 
syndrome, neither of which are service-connected 
disabilities.  However, the March 2000 examination report 
does make objective findings of loss of use of the lower 
extremities, specifically in range of motion testing and 
finding tenderness to palpation in the lower back.  The March 
2000 examiner attributed these symptoms to the veteran's 
service-connected lower back disability.  

Both medical reports are equally persuasive and compelling in 
that they are supported by objective findings and a review of 
the medical evidence of record.  The Board will therefore 
resolve all reasonable doubt in the veteran's favor as to the 
question of whether the veteran's symptoms of lower extremity 
weakness is due to his service-connected lower back 
disability.  38 U.S.C.A. § 5107(b).  As such, the Board 
believes that entitlement to special adaptive housing is 
warranted based upon loss of use of both lower extremities, 
which preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair due to the veteran's service-
connected lower back disability.  This benefit sought on 
appeal is granted.

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. 
§ 3.809(a).  Essentially, since the veteran qualifies for 
assistance in the acquisition of specially adapted housing, 
home adaptations are included in the construction.

With regard to the claim of entitlement to a certificate of 
eligibility for financial assistance in purchasing an 
automobile and for necessary adaptive equipment, a 
certification of eligibility for financial assistance in the 
purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 38 
C.F.R. § 3.808.  The claimant must have had active military, 
naval or air service.  38 C.F.R. § 3.808(a).  One of the 
following must exist and be the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service:  (i) loss or permanent loss of use of one or 
both feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The Board notes that the criteria for loss of use for housing 
purposes is different than for automobile purposes.  
Nevertheless, the medical evidence summarized above suggests 
to the Board that there is significant impairment so as to 
result in a situation where the actual remaining function 
could be accomplished equally well by an amputation stump 
with prosthesis.  Resolving all reasonable doubt in the 
veteran's favor as to this question, the Board finds that 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and necessary 
adaptive equipment is warranted. 38 U.S.C.A. § 5107(b).  As 
adaptive equipment is included in this grant, the Board need 
not consider entitlement to adaptive equipment only.

With regard to the two issues addressed above, the Board 
acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, there is no detriment to the veteran as a 
result of any failure to fully comply with VCAA in view of 
the fact that the full benefits sought by the veteran as to 
the housing and automobile assistance issues are being 
granted by this decision of the Board.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is warranted.  
Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and necessary 
adaptive equipment is warranted.  To this extent, the appeal 
is granted.


REMAND

The Board notes that in a June 1997 statement to the RO, the 
veteran reported that he had applied for Social Security 
Administration disability benefits in 1997 and included some 
Social Security records.  He further testified at his 
personal hearing in June 1997 that he had applied for Social 
Security Administration disability benefits.  While the 
record shows that the RO attempted to obtain records from the 
Social Security Administration in July 2001 and again in 
September 2001, these records do not appear to be included in 
the claims file or any response received from the Social 
Security Administration regarding the veteran's claim.  
Although the Board regrets further delay in appellate review, 
appropriate action to obtain all records associated with any 
Social Security claim must be accompanied before adjudication 
can be made on the merits.  See generally Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (VA must obtain 
records from the Social Security Administration and give 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claim(s) made by the veteran 
together with copies of all medical 
evidence associated with such claim(s).

2.  The RO should then review the 
expanded record and determine if the 
earlier effective date for TDIU issue 
should be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



